Citation Nr: 0823723	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral hip 
condition.

3.  Entitlement to service connection for a bilateral foot 
condition.

4.  Entitlement to service connection for peripheral 
neuropathy, upper extremities.

5.  Entitlment to service connection for peripheral 
neuropathy, lower extremities.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active service from October 1968 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In the substantive appeal received in September 2006, the 
veteran requested a hearing before the Board.  The veteran 
withdrew the hearing request in October 2006.

The issues of entitlement to service connection for 
hypertension, service connection for a bilateral foot 
condition and service connection for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era and is presumed to have been exposed to Agent 
Orange.  

2.  There is no current diagnosis of a bilateral hip 
condition.  

3.  Peripheral neuropathy of the upper extremities did not 
manifest within a presumptive time period following 
separation from service. 

4.  The competent evidence of record does not establish a 
causal relationship between the veteran's service and 
peripheral neuropathy of the upper extremities.

5.  Peripheral neuropathy of the lower extremities did not 
manifest during service or within a presumptive time period 
after separation from service, and there is no current 
diagnosis of peripheral neuropathy of the lower extremities.

6.  There is no current diagnosis of bilateral hearing loss 
as defined by VA regulation.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip 
condition have not been met.  §§ 1101, 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303 (2007).

2.  The criteria for service connection for peripheral 
neuropathy, upper extremities, have not been met.  §§ 1101, 
1110, 1112, 1113, 1154, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for service connection for peripheral 
neuropathy, lower extremities, have not been met.  §§ 1101, 
1110, 1112, 1113, 1154, 1137 (West 2002); 38 C.F.R.
 §§ 3.303, 3.307, 3.309 (2007).

4.  The criteria for service connection for bilateral hearing 
loss have not been met. §§ 1101, 1110, 1112, 1113, 1154,1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice in a 
September 2004 letter.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Legal Criteria - Service Connection

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including sensorineural hearing loss, hypertension and 
peripheral neuropathy, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and such disease 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2007). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
appellant.  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected but provide an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

The veteran had active service from October 1968 to October 
1971, including service in Vietnam.  His decorations include 
the Combat Infantryman Badge and the Bronze Star Medal with 
"V" device, awarded for heroism in ground combat.  The 
evidence in this case clearly indicates that the veteran 
engaged in combat.  Therefore, he is entitled to the 
presumptions of 38 U.S.C.A. § 1154(b). 
The law provides a presumption of service connection for 
certain diseases that become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).  A veteran, who during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service. 38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2007).

The record establishes that the veteran served in Vietnam 
during the Vietnam era and is therefore presumed to have been 
exposed to Agent Orange. 

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2007).  The diseases 
listed at § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with porphyria 
cutanea tarda, and acute subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  § 3.309(e), 
Note 2.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

A claimant is not precluded from establishing service 
connection for a disease claimed to be related to herbicide 
exposure on a direct basis under § 3.303(d).  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107  (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Bilaleral hip condition

The veteran seeks entitlement to service connection for a 
bilateral hip condition.  Service medical records are 
negative for any complaints or findings of a bilateral hip 
condition.

Post-service VA medical records show that complaints of  hip 
pain have been noted.  However, these records do not 
demonstrate a current diagnosis of a bilateral hip  
condition.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

Congress has specifically limited entitlement to service-
connection for instances in which disease or injury have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110 (West 
2002).  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
because there is no evidence that the veteran currently has a 
bilateral hip condition, service connection is not warranted.
 
B.  Peripheral neuropathy of the upper extremities

The veteran claims entitlement to service connection for 
peripheral neuropathy of the upper extremities.  He asserts 
that he has had numbness of the arms since 1969.  

Service medical records do not show any complaints or 
findings of peripheral neuropathy of the upper extremities. 

The evidence of record does not demonstrate that peripheral 
neuropathy manifested to a compensable degree within the 
presumptive time periods set forth by § 3.307.
A post-service diagnosis of peripheral neuropathy is first 
shown in private hospital records dated in December 1999, 
which indicate that the veteran sought emergency treatment 
for left arm numbness and pain.  A physician assessed left 
arm numbness and pain, probably secondary to peripheral 
neuropathy.  

Although the evidence does not demonstrate the peripheral 
neuropathy of the upper extremities manifested to a 
compensable degree within one year of separation from 
service, the veteran is not precluded from establishing 
service connection on a direct basis.   To do so, however, 
there must be medical evidence linking peripheral neuropathy 
to service.  The record does not contain any medical evidence 
of a causal relationship between currently diagnosed 
peripheral neuropathy of the upper extremities and the 
veteran's service.    

Service connection for this condition is not warranted on a 
presumptive basis, as the evidence does not show that 
peripheral neuropathy of the upper extremities manifested to 
a compensable degree within one year of separation from 
service.  Although a post-service diagnosis of possible 
peripheral neuropathy was noted in 1999, the record does not 
contain any medical evidence of a nexus to service.  
Accordingly, a preponderance of the evidence against the 
claim of entitlement to service connection for peripheral 
neuropathy of the upper extremities, and service connection 
is not warranted.

C.  Peripheral neuropathy of the lower extremities

Service medical records are negative for any complaints or 
diagnoses of peripheral neuropathy of the lower extremities.  
The record does not show that this condition manifested to a 
compensable degree within one year of separation from 
service.  Therefore, service connection for peripheral 
neuropathy of the lower extremities may not be presumed.      

A current diagnosis of peripheral neuropathy of the lower 
extremities is not shown.  The Board notes the veteran's 
assertions that he has peripheral neuropathy of the lower 
extremities; however, the veteran's assertions are not 
sufficient to establish a diagnosis.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The evidence of record does not demonstrate a current 
diagnosis of peripheral neuropathy of the lower extremities 
and there can be no valid claim in the absence of a current 
disability.   Absent a current diagnosis of the claimed 
disability, a preponderance of the evidence is against the 
claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities; there is no doubt to be 
resolved; and service connection is not warranted.  See 38 
U.S.C.A. § 5107(b).  

D.  Bilateral hearing loss

The veteran claims service connection for bilateral hearing 
loss.  He asserts that his hearing "has been coming and 
going one to two times a month since Vietnam."

The veteran had combat service, and noise exposure during 
service is presumed.  Service medical records do not show any 
complaint or diagnoses of hearing loss.  A September 1969 
entry in the service medical records reflects that the 
veteran complained of bilateral ear pain.  It was noted that 
the ears and tympanic membranes were clear bilaterally.  
Impression was no pathology.  The veteran was given Tylenol. 

An October 1970 entry reflects that the veteran complained of 
discomfort and loss of hearing in the right ear.  It was 
noted that the veteran had wax build-up and inflammation.  
There was no infection.  The veteran was treated with 
irrigation of the right ear.   

The post-service evidence of record does not show a current 
diagnosis of a hearing loss disability.  The veteran's 
statements regarding his claimed hearing loss are not 
sufficient to establish a current diagnosis.  Competent 
medical evidence is required.

Because there is no evidence of a current diagnosis of 
hearing loss, the preponderance of the evidence is against 
the claim; there is no doubt to be resolved; and service 
connection is not warranted.


ORDER

Service connection for a bilateral hip condition is denied.

Service connection for peripheral neuropathy, upper 
extremities, is denied.

Service connection for peripheral neuropathy, lower 
extremities, is denied.

Service connection for bilateral hearing loss is denied.  


REMAND

Additional development is necessary before the claims of 
entitlement to service connection for hypertension, a 
bilateral foot condition and PTSD can be decided.  

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The evidence shows that the veteran participated in combat 
during service.  Under 38 U.S.C.A. § 1154, if a combat 
veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  

The veteran asserts that he had hypertension symptoms during 
service.  Service medical records show that the veteran was 
seen in June 1970 with complaints of "dizzy spells" and had 
a blood pressure reading of 160/80.  Post-service medical 
records reflect that elevated blood pressure has been noted. 
The veteran has not yet been afforded a VA examination. Given 
the veteran's in-service complaints and credible testimony of 
symptoms during service, an examination is necessary to 
decide this claim.

An examination is also necessary to decide the claim of 
entitlement to service connection for a bilateral foot 
condition.  The veteran asserts that he had foot problems 
during service.  VA medical records show current diagnoses of 
right foot hallux valgus, right foot hammertoes, and 
bilateral foot pain.  On remand, the veteran should be 
scheduled for a VA examination so that it may be determined 
whether any current foot disability is related to service.    

The veteran claims service connection for PTSD as a result of 
combat-related stressors.  VA outpatient medical records 
reflect that a history of PTSD has been noted.  The veteran 
has described his stressors in written statements submitted 
in support of this claim.  Given the veteran's decorations 
and his testimony of his stressors, consistent with the 
circumstances, conditions or hardships of service, the 
occurrence of the claimed stressors is established.  However, 
the veteran has not yet been afforded a VA examination to 
determine whether he has PTSD according to DSM-IV criteria 
and if so, whether PTSD is related to in-service stressors.   

In a September 2004 letter, the RO notified the veteran of 
the evidence required to substantiate his service connection 
claims and advised the veteran what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining.  However, the veteran has not been 
provided with notice as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)..  

2.  Schedule the veteran for a VA 
examination to address the nature and 
etiology of any current hypertension.  The 
claims file should be made available to 
the examiner prior to the examination, and 
the examiner should indicate in the 
examination report that a review of the 
file was conducted.  After reviewing the 
claims file and examining the veteran, the 
examiner should state whether the veteran 
currently has hypertension.  If so, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any hypertension is related to service.  
The examiner should provide a rationale 
for the opinion.   

3.  Schedule the veteran for a VA 
examination of his feet.  The claims file 
should be made available to the examiner 
prior to the examination, and the examiner 
should indicate in the examination report 
that a review of the file was conducted.   
The examiner should diagnose any current 
disability of the feet and should state 
whether any currently diagnosed foot 
disability is at least as likely as not 
(50 percent or greater likelihood) related 
to service.  The examiner should provide a 
rationale for the opinion.

4.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
should be provided to the examiner prior 
to the examination, and the examiner 
should indicate in the examination report 
that the claims file was reviewed.  The 
examiner should be informed that the 
veteran participated in combat, and his 
reported stressors are considered 
verified.  The examiner should provide an 
opinion regarding whether the veteran 
currently has PTSD according to DSM-IV 
criteria and if so, whether PTSD is at 
least as likely as not (50 percent or 
greater likelihood) related to his 
reported in-service stressors.  The 
examiner should provide a rationale for 
the opinion.  

5.  Following the completion of the 
actions requested above, the RO should the 
readjudicate the claims on appeal.  If the 
disposition of any of the claims remains 
unfavorable, the RO should furnish the 
veteran a Supplemental Statement of the 
Case (SSOC) and afford him an appropriate 
opportunity to respond.   


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


